Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims

Claims 1-8 are pending. 

Information Disclosure Statement

Applicants’ Information Disclosure Statements filed 04/03/2018, 11/09/2018, and 07/23/2019  have been received and entered into the application.  Accordingly, as reflected by the attached completed copies of forms PTO-1449, the cited references have been considered.
 12 second paragraph for AIA 
Claim Rejections - 35 USC § 112(b) 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5,8 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention. The term “Functionally Classification Wave Shaping 

Claim Rejections - 35 USC § 101
101 Rejection
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.

The October 2019 updated Patent Subject Matter Eligibility Guidelines (PEG) articulate the following to evaluate subject matter eligibility:
Step 1.    Are the claims directed to a process, machine, manufacture or composition of matter?
Step 2A Prong One.   Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea?  A claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim. For abstract ideas judicial exception, the abstract ideas include groupings of Mathematical Concepts and Mental Processes.   
Mental Processes include concepts performed in the human mind, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion. 
Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.

Mathematical Concepts include:
mathematical relationships which may be expressed in words or using mathematical symbols
mathematical formulas or equations: a claim that recites a numerical formula or equation will be considered as falling within the “mathematical concepts” grouping. In addition, there are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.
mathematical calculations. A claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation

Step 2A Prong Two  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)

Step 2B  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

Step 1



.  
Step 2A Prong One.

With regard to 2A Prong One,  under the broadest most reasonable interpretation, the instant claims recite judicial exceptions that are an abstract idea of the type that is in the grouping of “mental process”, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion, and/or   “mathematical concepts, such as relationships, formulas, calculations”.

Steps  drawn to a mental process recited in the claims include analyzing data from a sensor, correlating the data from a sensor with a voltage values for a sensor,  converting data from a sensor into content data.

The steps are able to be performed in the mind, but for the recitation of the computer system “units”. Other than addressing the “units”, nothing in the claim element precludes the step from practically being performed in the human mind.  For example, a “conversion unit” converts data from a sensor into “content data”, “preprocessing unit” produces voltage values fro a sensor. There are no specifics in the claims that the above steps are clearly rooted in computer technology and are not able to be performed in human mind. Thus, the claims recite steps drawn to a mental process.

 Each of the dependent claims include steps drawn to the same groupings of  types of abstract ideas and thus are directed to judicial exceptions as well.  


Step 2A Prong Two.


The judicial exception identified above is not integrated into a practical application because the claims do not meet any of the following criteria: 
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional clement that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
an additional element implements a judicial exception with, of uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
an additional element effects a transformation or reduction of a particular article to a different state or thing; and 
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a crating effort designed to monopolize the exception.




In the instant case, the judicial exception is not integrated into a practical application because the claim only recites additional elements which are data gathering, using a generic computer component, and/or insignificant pre- or post-solution activity.  

Obtaining sensor data is a pre-solution activity directed to aspects of the information being analyzed.

Obtaining mass spectrometry data is a pre-solution activity directed to aspects of the information being analyzed. The step does not result in any practical improvement result, it addresses a generic analytical step of mass spectrometry of a sample to gather information to be analyzed.   Likewise, outputting content or voltage data is an insignificant post-solution activity. Limitations which are relevant to the claimed invention and that are indicative of integration into a practical application might include an improvement to the functioning of a computer, or to any other technology or technical field.  In the instant case, mass spectrometry of a sample is not viewed as an improvement. 
The additional element of using a processor to perform the method steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims do not describe any specific computational steps by which the computer performs or carries out the abstract 


Thus, each additional element is viewed either as a token element used for its intended purpose, and therefore is not improved, or as embodying insignificant data collection. The claims address a “system” which is not viewed as a particular machine that is integral to the claims.  The claimed system is a computer based system comprising “units” that are recited at a high level of generality, i.e., a generic computer and processor performing generic computer functions such that the recitations amount to no more than instructions to apply the judicial exceptions on said generic computer system.
Step 2B

Because the claims fail under (2A), the claims are further evaluated under (2B).  The claims herein do not include additional elements that are sufficient to amount to significantly more than the judicial exception under (2B) because the recited additional elements do not include steps that amount to significantly more that the judicial exceptions.  As discussed above with regard to integration into a practical application, the additional elements addressing “units” amount to no more than generic computer elements and steps of receiving data.  Further, as evidence to not including significantly other than the abstract idea per se that amount to no more than mere instructions to implement the idea on generically recited systems that serve to perform generic computer functions that are well-understood, routine, and conventional activities, like the use of generic computer elements such as a microprocessor or a user interface, do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014).   

Claim 3 addresses a mass-spectrometric sensor capable of controlling sensitivity, resolution and selectivity.  Those skilled in the art would understand that using mass-spectrometry sensors is a well-understood, routine and conventional activity used in analytical methods, such as odor analysis, that an artisan would have relied upon to achieve the goals of the invention.  Thus, such additional limitation is insufficient – primarily because the limitation “sets forth well-understood, routine and conventional activity” and is drawn to the activities that an artisan would have relied upon to achieve the goals of the invention.

None of the other dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information. Although dependent claims may limit the scope of the abstract idea to which the independent claims are directed, their character remains unchanged, especially given that these dependent claims provide no insight to improvements in 


102  AIA 
102 
Claim Rejections - 35 USC § 102.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3,5,6,8 are rejected under 35 U.S.C. 102(a)(1) as being  anticipated  by over Cai et al. (IEEE Sensors Journal, 2 (3), p. 230- 234, 2002)

Cai et al. teach a method, and corresponding system, for generating content data  for the identification of odors using a dynamically driven sensor array in which transient responses of the sensor array are used to recognize target odors. Identification of odors can be done by recognizing the patterns of phases versus frequency components in 
 Intensity variations (transient response curves of the sensor array) are converted onto data in frequency space by Fourier transformation into Fourier spectra. As such, the reference teaches a system comprising a “conversion unit”  which converts intensity variations into data in frequency space.  
Voltage for scanning the spectrum region can be pre-adjusted thus controlling sensitivity, resolution and selectivity of the sensor (see p. 232, left column and Fig. 5). The sensor’s heater is driven dynamically to change the working temperature and voltage.

With regard to claims 5, 8, “Functionally Classification Wave Shaping (FCWS) technology”, conversion of intensity variations onto data in frequency space by Fourier transformation into Fourier spectra is viewed as reading on the term “Functionally Classification Wave Shaping (FCWS) technology” 


103
Claim Rejections - 35 USC §  103.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:




Claims 1,4,6,7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cai et al. (IEEE Sensors Journal, 2 (3), p. 230- 234) taken together with Hoffberg et al. (US 20020151992).

Cai et al. is applied as addressed in the rejection of claims 1-3,5,6,8 above.

	Cai et al. does not teach, specifically, presence of a storage unit. However, it  would be prima facie obvious to an artisan that an automatic analytical system addressed in Cai et al. would comprise a storage unit for accumulating and storing information. 

comparative data used for identification of odors can be recorded in such common data depository format as a database, wherein the data can be sorted and classified to be used for comparative analysis of query data. 
Furthermore, with regard to added limitation that processor is configured to represent amount and identification of compounds by stream-type data, first, Cai et al. teach acquiring time-dependent, i.e., real time, stream-type data.  See p. 232, right column (measurements are taken at a certain time interval for a fixed period of time with sample points of N).  Second, real time processing of data, i.e., analysis of stream-type data, such as receiving data, processing and indexing information, and outputting results, are well known in the art.  See, for example, Hoffberg et al. (US 20020151992) describing analytical system comprising an input device, control means for receiving and analyzing 



Conclusion.
	No claims are allowed

 end
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb